Citation Nr: 0932505	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  00-24 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a major depressive 
disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
September 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for a major 
depressive disorder.  In March 2003, the Veteran testified 
before the Board at a hearing held at the RO.  In November 
2003, the Board remanded the claim for further development.  
In May 2007, the Board issued a decision that denied service 
connection for a major depressive disorder.  The appellant 
appealed that May 2007 Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in a December 2008 Order, the Court 
vacated the Board's decision and remanded the claim to the 
Board for readjudication in accordance with the Joint Motion.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

Next, a review of the claims file shows that additional 
records should be obtained.  The Veteran contends that his 
service treatment records from Maxwell Air Force Base and 
Fort Benning Base Hospitals from 1974 to September 1975 have 
not been obtained.  In September 2004, a hospital 
administrator informed the RO that the hospital held no 
records of treatment for the Veteran in 1974.  Because VA is 
on notice that there are service treatment records that may 
be applicable to the Veteran's claim for service connection 
and because those records may be of use in deciding the 
claim, these records are relevant and another attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the 
Board notes that the most recent VA medical records are dated 
in November 2006.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  Finally, in March 2003 
the Veteran testified that he received treatment for a nerve 
condition from private physicians Doctors J. Moore, C. Moore, 
and Rennings.  Accordingly, any additional private treatment 
records should be obtained.

Next, the Veteran's representative has requested copies of 
the June 14, 2004 VCAA letter; a March 20, 2006 Dingess 
letter; and the December 5, 2006 supplemental statement of 
the case (SSOC).  Accordingly, copies of those documents 
should be provided to the Veteran's representative.

In November 2003 the Board remanded the Veteran's claim for a 
VA examination.  However, the Veteran failed to appear for a 
March 2006 VA examination.  Post-service treatment records 
reflect diagnoses of depression and dysthymia, but do not 
relate any of the Veteran's psychiatric disorders to his 
service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Although the Veteran is competent to 
report the onset of psychiatric symptoms in service, and the 
continuity of symptoms after service, he is not competent to 
relate any current psychiatric diagnosis to his active 
service or to diagnose psychiatric disabilities.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006); 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  The Veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case.  The consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2008).

Finally, in March 2008, the Veteran expressed disagreement 
with the August 2007 rating decision which denied service 
connection for hepatitis C.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that 
addresses the issue of entitlement to 
service connection for hepatitis C and 
inform the Veteran of his appeal rights.

2.  Provide the Veteran's representative 
with copies of the June 14, 2004 VCAA 
letter; the March 20, 2006 Dingess letter; 
and the December 5, 2006 SSOC.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Doctors J. 
Moore, C. Moore, Rennings, and any 
additional providers and treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

4.  Obtain the Veteran's VA medical 
records dated since November 2006.

5.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain the 
Veteran's treatment records from Maxwell 
Air Force Base and Fort Benning Base 
hospitals from 1974 to 1975.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would 
be futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:
        
        (a)  Diagnose all current psychiatric 
disabilities.

(b)  Is it as likely at not (50 percent 
or more probability) that any psychiatric 
disability was incurred in or aggravated 
by the Veteran's service?  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied on 
lack of evidence in service medical 
records to provide negative opinion).

7.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

